

Exhibit 10.05
 
MANAGEMENT AGREEMENT
 
THIS AGREEMENT, made as of the 1st day of March, 2010 among MORGAN STANLEY SMITH
BARNEY SPECTRUM STRATEGIC L.P., a Delaware limited partnership (the
“Partnership”), DEMETER MANAGEMENT LLC, a Delaware limited liability company
(the “General Partner”), and DKR FUSION MANAGEMENT L.P., a Delaware limited
partnership (the “Trading Advisor”).
 
W I T N E S S E T H:
 
WHEREAS, the Partnership has been organized pursuant to the Amended and Restated
Limited Partnership Agreement dated as of April 2, 2007, as may be amended from
time to time, (the “Limited Partnership Agreement”), to trade, buy, sell,
spread, or otherwise acquire, hold, or dispose of commodities (which may include
foreign currencies, mortgage-backed securities, money market instruments,
financial instruments and any other securities or items which are now, or may
hereafter be, the subject of futures contract trading), domestic and foreign
commodity futures contracts, commodity forward contracts, foreign exchange
commitments, options on physical commodities and on futures contracts, spot
(cash) commodities and currencies, and any rights pertaining thereto
(hereinafter referred to collectively as “futures interests”) and securities
(such as United States Treasury bills) approved by the Commodity Futures Trading
Commission (the “CFTC”) for investment of customer funds and to engage in all
activities incident thereto;
 
WHEREAS, the Partnership previously offered and sold units of limited
partnership interest (“Units”) pursuant to a Registration Statement on Form S-1
(as it may be amended from time to time, the “Registration Statement”) filed
under the Securities Act of 1933, as amended (the “Securities Act”), and a final
prospectus constituting a part thereof dated May 1, 2008 (the “Prospectus”);
 
WHEREAS, the principals of the Trading Advisor have extensive experience trading
in futures interests and the Trading Advisor is willing to provide the services
and undertake the obligations as set forth herein;
 
WHEREAS, the Partnership and the General Partner each desires the Trading
Advisor to act as a trading advisor for the Partnership and to make investment
decisions with respect to futures interests for its allocated portion of the
Partnership’s Net Assets (as defined in Section 7(d)(1) of the Limited
Partnership Agreement) and the Trading Advisor desires so to act; and
 
WHEREAS, the Partnership, the General Partner and the Trading Advisor wish to
enter into this Management Agreement which, among other things, sets forth
certain terms and conditions upon which the Trading Advisor will conduct a
portion of the Partnership’s futures interests trading for the Partnership;
 
NOW THEREFORE, the parties hereto hereby agree as follows:
 
 
1.
Undertakings of the Trading Advisor.

 
(a)           The Trading Advisor agrees to make all disclosures regarding
itself, its principals and affiliates, its trading performance, its trading
programs, systems, methods, and strategies (subject to the need, in the
reasonable discretion of the Trading Advisor, to preserve the secrecy of
Proprietary Information (as defined in Section 1(b) hereof) concerning such
programs, systems, methods, and strategies), any client accounts over which it
has discretionary trading authority (other than the names of or identifying
information with respect to any such clients), and otherwise, as the General
Partner may reasonably require to fulfill its due diligence obligations, to
provide any necessary disclosures to investors and to comply with any applicable
federal or state law or rule or regulation, including those of the Securities
and Exchange Commission (the “SEC”), the CFTC, the National Futures Association
(the “NFA”), the Financial Industry Regulatory Authority (the “FINRA”) or any
other regulatory or self-regulatory body, exchange, or board.  As used herein,
the term “principal” shall have the meaning as defined in Rule 3.1(a) of the
CFTC’s Regulations and the term “affiliate” shall mean any individual or entity
that directly or indirectly controls, is controlled by, or is under common
control with, the Trading Advisor.
 
(b)           For purposes of this Agreement, and notwithstanding any of the
provisions hereof, all non-public information relating to the Trading Advisor
including, but not limited to, records, whether original, duplicated,
computerized, handwritten, or in any other form, and information contained
therein, business and/or marketing and/or sales plans and proposals, names of
past and current clients, names of past, current and prospective contacts,
trading methodologies, systems, strategies and programs, trading advice, trading
instructions, results of proprietary accounts, training materials, research data
bases, portfolios, and computer software, and all written and oral information,
furnished by the Trading Advisor to the Partnership, the General Partner and/or
their officers, directors, employees, agents (including, but not limited to,
attorneys, accountants, consultants, and financial advisors) or controlling
persons (each a “Recipient”), regardless of the manner in which it is furnished,
together with any analysis, compilations, studies or other documents or records
which are prepared by a Recipient of such information and which contain or are
generated from such information, regardless of whether explicitly identified as
confidential, with the exception of information which (i) is or becomes
generally available to the public other than as a result of acts by the
Recipient in violation of this Agreement, (ii) is in the possession of the
Recipient prior to its disclosure pursuant to the terms hereof, (iii) is or
becomes available to the Recipient from a source that is not bound by a
confidentiality agreement with regard to such information or by any other legal
obligation of confidentiality prohibiting such disclosure, or (iv) that is
independently developed by the Recipient without use of the confidential
information described in this Section 1(b), are and shall be confidential
information and/or trade secrets and the exclusive property of the Trading
Advisor (“Confidential Information” and/or “Proprietary Information”).
 
(c)           The Partnership and the General Partner each warrants and agrees
that they and their respective officers, directors, employees and agents
(including for purposes of this Agreement, but not limited to, attorneys,
accountants, consultants, and financial advisors) will protect and preserve the
Confidential Information and will disclose Confidential Information or otherwise
make Confidential Information available only to the Partnership’s or the General
Partner’s officers, directors, employees and agents (including for purposes of
this Agreement, but not limited to, attorneys, accountants, consultants, and
financial advisors), who need to know the Confidential Information (or any part
of it) for the purpose of satisfying their fiduciary, legal, reporting, filing
or other obligations hereunder or to monitor performance in the account during
the term of this Agreement or thereafter, or to the Partnership, General Partner
or a Recipient, as the case may be, is required to disclose such Confidential
Information due to a fiduciary obligation or legal or regulatory
request.  Additionally, the Partnership and the General Partner each warrants
and agrees that it and any Recipient will use the Confidential Information
solely for the purpose of satisfying the Partnership’s or the General Partner’s
obligations under this Agreement and not in a manner which violates the terms of
this Agreement.  Without limiting the generality of the foregoing, each of the
General Partner and the Partnership hereby agrees that it shall not disclose
Confidential Information to any affiliates, employees or agents that are
responsible for trading futures interests in a trading strategy substantially
similar to the Trading Advisor’s Trading Program (as defined in Section 2(a)
hereof) for the Partnership’s Net Assets allocated to the Trading Advisor,
except to satisfy its fiduciary, legal, reporting, filing or other obligations
hereunder or to monitor performance in the account during the term of this
Agreement and further to the extent necessary to satisfy its obligations under
other agreements among the parties to this Agreement.
 
 
2.
Duties of the Trading Advisor.

 
(a)           Upon the commencement of trading operations on or about March 1,
2010 by the Trading Advisor on behalf of the Partnership, the Trading Advisor
hereby agrees to act as a Trading Advisor for the Partnership and, as such,
shall have sole authority and responsibility for directing the investment and
reinvestment of its allocated portion of the Net Assets of the Partnership which
initially shall be traded pursuant to its Quantitative Strategies 2X Program as
described in the written materials provided to the General Partner, including
the DKR Fusion Quantitative Strategies 2X Fund Ltd. Confidential Memorandum
dated as of February (the "Disclosure Documents") (with the acknowledgment from
the parties hereto, that from time to time, the performance and portfolio of the
account traded on behalf of the Partnership may differ from that of the
Quantitative Strategies 2X Program as agreed to by the General Partner and the
Trading Advisor), and may be subsequently traded pursuant to such other of the
Trading Advisor’s programs described in the Disclosure Document as agreed to by
the General Partner and the Trading Advisor (with such changes and additions to
such trading programs as the Trading Advisor, from time to time, incorporates
into its trading program(s) for accounts the size of the Partnership and for
trades that are permitted for the Partnership), (collectively, the “Trading
Program”) on the terms and conditions and in accordance with the prohibitions
and trading policies set forth in Exhibit A hereto, the Limited Partnership
Agreement and as otherwise provided in writing to the Trading Advisor; provided,
however, that the General Partner may override the instructions of the Trading
Advisor without notice to the Trading Advisor to the extent necessary (i) to
comply with the trading policies of the Partnership, as described in Exhibit A
hereto, and the Limited Partnership Agreement, and as otherwise provided in
writing to the Trading Advisor, and with applicable speculative position limits,
(ii) to fund any distributions, redemptions or reapportionments among other
trading advisors, if any, to the Partnership, (iii) to pay the Partnership’s
expenses, (iv) to the extent the General Partner believes doing so is necessary
for the protection of the Partnership, (v) to terminate the futures interests
trading of the Partnership, or (vi) to comply with any applicable law or
regulation.  The General Partner agrees not to override any such instructions
for the reasons specified in clauses (ii) or (iii) of the preceding sentence
unless the Trading Advisor fails to comply with a request of the General Partner
to make the necessary amount of funds available to the Partnership within two
business days of such request.  Except as otherwise provided herein, the Trading
Advisor shall not be liable for the consequences of any decision by the General
Partner to override instructions of the Trading Advisor, except to the extent
that such consequences result from a material breach of this Agreement by the
Trading Advisor or the Trading Advisor fails to comply with the General
Partner’s decision to override an instruction.  In performing services for the
Partnership, the Trading Advisor may not materially alter or change the Trading
Program without the prior written consent of the General Partner (and shall not
effect such alteration or change on behalf of the Partnership without the
General Partner’s consent), it being understood that changes in the futures
interests traded, provided that such futures interests are listed on Exhibit B
hereto or are otherwise approved in writing by the General Partner (as set forth
in Section 10(a)(iii) hereof), shall not be deemed an alteration in the Trading
Program.
 
(b)           The Trading Advisor shall:
 
(i)           Exercise good faith and due care in trading futures interests for
the account of the Partnership in accordance with the prohibitions and trading
policies of the Partnership described in Exhibit A hereto, the Limited
Partnership Agreement and as otherwise provided in writing to the Trading
Advisor.  The Trading Advisor shall trade its allocated portion of the
Partnership’s Net Assets pursuant to the Trading Program.
 
(ii)           Subject to reasonable assurances of confidentiality by the
General Partner and the Partnership, provide the General Partner, within 45 days
of the end of a calendar quarter, and within 45 days of a separate request which
the General Partner may make from time to time, with information comparing the
performance of the Partnership’s account and the performance of all other client
accounts (“Other Accounts”) directed by the Trading Advisor using the Trading
Program over a specified period of time.  In providing such information, the
Trading Advisor may take such steps as are necessary to assure the
confidentiality of the Trading Advisor’s clients’ identities.  The Trading
Advisor shall, upon the General Partner’s request, consult with the General
Partner concerning any discrepancies between the performance of such Other
Accounts and the Partnership’s account.  The Trading Advisor shall promptly
inform the General Partner of any material discrepancies of which the Trading
Advisor is aware.  The General Partner acknowledges that the following
differences in accounts may cause divergent results:  different trading
programs, strategies, implementation methods, degrees of leverage, or different
trading policies, accounts experiencing differing inflows or outflows of equity,
different risk profiles, accounts that commence trading at different times and
accounts that have different portfolios or different fiscal years.
 
(iii)           Inform the General Partner when the Trading Advisor’s open
positions maintained by the Trading Advisor exceed the Trading Advisor’s
applicable speculative position limits.
 
(iv)           Upon the request of the General Partner and subject to reasonable
assurances of confidentiality by the General Partner and the Partnership,
provide the General Partner with all information concerning the Trading Advisor
and its activities reasonably requested by the General Partner (including,
without limitation, information relating to changes in control, key personnel,
trading approach, or financial condition).  The General Partner acknowledges
that all trading instructions made by the Trading Advisor will be held in
confidence by the General Partner except to the extent necessary to conduct the
business of the Partnership or as required by law.
 
(c)           All purchases and sales of futures interests pursuant to this
Agreement shall be for the account, and at the risk, of the Partnership and not
for the account, or at the risk, of the Trading Advisor or any of its affiliates
or each of their principals, stockholders, directors, officers, or employees, or
any other person, if any, who controls the Trading Advisor within the meaning of
the Securities Act.  All brokerage fees, including give-up fees at rates
approved by Morgan Stanley & Co. Incorporated (“MS&Co.”) (or any additional or
subsequent brokers) arising from trading by the Trading Advisor shall be for the
account of the Partnership.  The Trading Advisor makes no representations as to
whether its trading will produce profits or avoid losses.
 
(d)           Subject to Section 8(a) hereof, the Trading Advisor shall assume
financial responsibility for any errors committed or caused by it in
transmitting orders for the purchase or sale of futures interests for the
Partnership’s account, including, but not limited to, payment to the commodity
brokers, as provided in Section 5 hereof, of the commissions, exchange and NFA
fees, and other transaction charges and give-up charges incurred by the
commodity brokers on such trades but only for the amount of the commodity
brokers’ out of pocket costs in respect thereof.  The Trading Advisor’s errors
shall include, but not be limited to, inputting improper trading signals or
communicating incorrect orders to the commodity brokers, as described in Section
5.  The Trading Advisor shall not be responsible for errors committed or caused
by MS&Co. or any other floor broker or futures commission merchant executing
trades.  The Trading Advisor shall have an affirmative obligation promptly to
notify the General Partner upon discovery of its own errors with respect to the
account, and the Trading Advisor shall use its best efforts to identify and
promptly notify the General Partner of any order or trade that the Trading
Advisor reasonably believes was not executed in accordance with its instructions
to the commodity brokers.
 
(e)           Prior to the commencement of trading by the Trading Advisor, the
General Partner on behalf of the Partnership shall deliver to the Trading
Advisor a trading authorization in the form attached as Exhibit C hereto,
appointing the Trading Advisor the Partnership’s attorney-in-fact for such
purpose.
 
 
3.
Designation of Additional or Replacement Trading Advisors and Reallocation of
Net Assets.

 
(a)           If the General Partner at any time deems it to be in the best
interests of the Partnership, the General Partner may designate an additional or
replacement trading advisor or advisors for the Partnership and may apportion to
such additional or replacement trading advisor(s) the management of such amounts
of Net Assets as the General Partner shall determine in its absolute
discretion.  The designation of an additional trading advisor or advisors or
replacement of any trading advisor for the Partnership by the General Partner
shall not require any approval of any existing trading advisor (including the
Trading Advisor).  Subject to Section 7(c) hereof, the designation and retention
of an additional or replacement trading advisor(s) and the apportionment of Net
Assets to any such trading advisor(s) pursuant to this Section 3 shall neither
terminate this Agreement nor modify in any regard the respective rights and
obligations of the Partnership, the General Partner and the Trading Advisor
hereunder with respect to the assets that remain under the management of the
Trading Advisor.  In the event that an additional or replacement trading
advisor(s) is so designated, the Trading Advisor shall thereafter receive
management and incentive fees based, respectively, on that portion of the Net
Assets managed by the Trading Advisor and that portion of the Trading Profits
(as defined in Section 6(c) hereof) attributable to the trading done by the
Trading Advisor.
 
(b)           The General Partner may at any time and from time to time upon two
business days’ prior notice reallocate Net Assets allocated to the Trading
Advisor to any other trading advisor or advisors of the Partnership or allocate
additional Net Assets upon two business days’ prior notice to the Trading
Advisor from such other trading advisor or advisors; provided that any such
addition to or withdrawal from Net Assets allocated to the Trading Advisor will
only take place on the last day of a month unless the General Partner determines
that the best interests of the Partnership require otherwise.
 
 
4.
Trading Advisor Independent.

 
For all purposes of this Agreement, the Trading Advisor shall be deemed to be an
independent contractor and shall, unless otherwise expressly provided herein or
authorized, have no authority to act for or represent the Partnership in any way
or otherwise be deemed an agent of the Partnership or the General
Partner.  Nothing contained herein shall be deemed to require the Partnership or
the General Partner to take any action contrary to the Limited Partnership
Agreement, the Certificate of Limited Partnership of the Partnership as from
time to time in effect (the “Certificate of Limited Partnership”), or any
applicable law or rule or regulation of any regulatory body, exchange, or
board.  Nothing herein contained shall constitute the Trading Advisor and any
other trading advisor or advisors for the Partnership, the General Partner, or
other member partnership of the Fund Group or their trading advisors as a member
of any partnership, joint venture, association, syndicate or other entity with
the Partnership or the General Partner, or, except as otherwise specifically
provided in this Agreement, be deemed to confer on any of them any express,
implied, or apparent authority to incur any obligation or liability on behalf of
any other.  It is expressly agreed that the Trading Advisor is neither a
promoter, sponsor, nor issuer with respect to the Partnership..
 
 
5.
Commodity Brokers.

 
The Trading Advisor shall effect all transactions in futures interests for the
Partnership through, and shall maintain a separate account with, such commodity
broker or brokers as the General Partner shall direct.  At the present time,
MS&Co. shall act as the commodity broker for the Partnership, with the exception
of trades on the London Metal Exchange which will be cleared by Morgan Stanley &
Co. International plc, an affiliate of the General Partner (“MSIL”).  In
addition, MS&Co. will act as the counterparty on all of the foreign currency
forward trades and Morgan Stanley Capital Group Inc. (“MSCG”) will act as the
counterparty on all of the options on foreign currency forward trades for the
Partnership.  The General Partner shall provide the Trading Advisor with copies
of brokerage statements.  Notwithstanding that MS&Co. and MSIL shall act as the
commodity brokers for the Partnership, the Trading Advisor may execute trades
through floor brokers other than those employed by MS&Co. and MSIL so long as
arrangements are made for such floor brokers to “give-up” or transfer the
positions to MS&Co. or MSIL and provided that the rates charged by such floor
brokers have been approved in writing by MS&Co.  Except as provided in Exhibit A
hereto, the Trading Advisor will not be responsible for paying give-up fees at
rates approved by MS&Co.
 
 
6.
Fees.

 
(a)           For the services to be rendered to the Partnership by the Trading
Advisor under this Agreement, the Partnership shall pay the Trading Advisor the
following fees:
 
(i)           A monthly management fee, without regard to the profitability of
the Trading Advisor’s trading for the Partnership’s account, equal to 1/12 of 2%
(a 2% annual rate) of the Partnership’s Net Assets allocated to the Trading
Advisor as of the opening of business on the first day of each calendar month,
commencing with the month in which the Partnership begins to receive trading
advice from the Trading Advisor pursuant to this Agreement.
 
(ii)           A monthly incentive fee equal to 20% of the “Trading Profits” (as
defined in Section 6(c) hereof) experienced by the Partnership as of the end of
each calendar month, payable on a non-netted basis vis à vis other trading
advisor(s) of the Partnership.
 
(b)           If this Agreement is terminated on a date other than the last day
of a month, the incentive fee described above shall be determined as if such
date were the end of a month.  If this Agreement is terminated on a date other
than the end of a month, the management fee described above shall be prorated
based on the ratio of the number of trading days in the month through the date
of termination to the total number of trading days in the month.  If, during any
month, the Partnership does not conduct business operations, or suspends trading
for the account of the Partnership managed by the Trading Advisor, or, as a
result of an act or material failure to act by the Trading Advisor, is otherwise
unable to utilize the trading advice of the Trading Advisor on any of the
trading days of that period for any reason, the management fee described above
shall be prorated based on the ratio of the number of trading days in the month
that the Partnership account managed by the Trading Advisor engaged in trading
operations or utilized the trading advice of the Trading Advisor to the total
number of trading days in the month.
 
(c)           As used herein, the term “Trading Profits” shall mean net futures
interests trading profits (realized and unrealized) earned on the portion of the
Partnership’s Net Assets allocated to the Trading Advisor, decreased by the
Trading Advisor’s monthly management fees, and a pro rata portion of the
brokerage fees and any transaction fees and costs relating to the Trading
Advisor’s allocated Net Assets, if any, not included in the brokerage fees; with
such trading profits and items of decrease determined from the end of the last
calendar month in which an incentive fee was earned by the Trading Advisor or,
if no incentive fee has been earned previously by the Trading Advisor, from the
date that the Partnership begins to receive trading advice from the Trading
Advisor pursuant to this Agreement to the end of the month as of which such
incentive fee calculation is being made.  Extraordinary expenses of the
Partnership, if any, will not be deducted in determining Trading Profits.  No
incentive fee will be paid on interest income earned by the Partnership.
 
(d)           If any payment of incentive fees is made to the Trading Advisor on
account of Trading Profits earned by the Partnership on Net Assets allocated to
the Trading Advisor and the Partnership thereafter fails to earn Trading Profits
or experiences losses for any subsequent incentive period with respect to such
amounts so allocated, the Trading Advisor shall be entitled to retain such
amounts of incentive fees previously paid to the Trading Advisor in respect of
such Trading Profits.  However, no subsequent incentive fees shall be payable to
the Trading Advisor until the Partnership has again earned Trading Profits on
the Trading Advisor’s allocated Net Assets; provided, however, that if the
Trading Advisor’s allocated Net Assets are reduced or increased because of
redemptions or additions or reallocations that occur at the end of, or
subsequent to, an incentive period in which the Partnership experiences a
futures interests trading loss with respect to Net Assets allocated to the
Trading Advisor, the trading loss for that incentive period which must be
recovered before the Trading Advisor’s allocated Net Assets will be deemed to
experience Trading Profits will be equal to the amount determined by
(x) dividing the Trading Advisor’s allocated Net Assets after such increase or
decrease by the Trading Advisor’s allocated Net Assets immediately before such
increase or decrease and (y) multiplying that fraction by the amount of the
unrecovered futures interests trading loss experienced in the month prior to
such increase or decrease.  In the event that the Partnership experiences a
futures interests trading loss in more than one month with respect to the
Trading Advisor’s allocated Net Assets without the payment of an intervening
incentive fee and the Trading Advisor’s allocated Net Assets are increased or
reduced in more than one such month because of redemptions or additions or
reallocations, then the trading loss for each such month shall be adjusted in
accordance with the formula described above and such increased or reduced amount
of futures interests trading loss shall be carried forward and used to offset
subsequent futures interests trading profits.  The portion of redemptions to be
allocated to the Net Assets of the Partnership managed by each of the trading
advisors to the Partnership shall be in the sole discretion of the General
Partner.
 
 
7.
Term.

 
(a)           This Agreement shall continue in effect for a period of one year
from the date the Agreement was entered into unless otherwise terminated as set
forth in this Section 7.  The Trading Advisor may terminate this Agreement at
the end of such one-year period by providing prior written notice of termination
to the Partnership at least sixty days prior to the expiration of such one-year
period.  If the Agreement is not terminated upon the expiration of such one-year
period, this Agreement shall automatically renew for an additional one-year
period and shall continue to renew for additional one-year periods until this
Agreement is otherwise terminated, as provided for herein.  This Agreement shall
automatically terminate if the Partnership is dissolved.
 
(b)           The Partnership and the General Partner each shall have the right
to terminate this Agreement in its discretion (i) at any month-end upon five
days’ prior written notice to the Trading Advisor or (ii) at any time upon prior
written notice to the Trading Advisor upon the occurrence of any of the
following events:  (A) if any person described as a “principal” of the Trading
Advisor in the Disclosure Document ceases for any reason to be an active
“principal” of the Trading Advisor; (B) if the Trading Advisor becomes bankrupt
or insolvent; (C) if the Trading Advisor is unable to use its Trading Program,
trading systems or methods as in effect on the date hereof and as modified in
the future for the benefit of the Partnership; (D) if the registration, as a
commodity trading advisor, of the Trading Advisor with the CFTC or its
membership in the NFA is revoked, suspended, terminated, or not renewed, or
limited or qualified in any respect; (E) except as provided in Section 12
hereof, if the Trading Advisor merges or consolidates with, or sells or
otherwise transfers its advisory business, or all or a substantial portion of
its assets, any portion of its futures interests trading programs, systems or
methods, or its goodwill, to any individual or entity; (F) if the Net Assets
allocated to the Trading Advisor as of the date of this Agreement, after
adjusting for distributions, additions, redemptions, or reallocations, if any,
shall decline by 50% or more as a result of trading losses or if Net Assets
allocated to the Trading Advisor fall below $5,000,000 at any time; (G) if, at
any time, the Trading Advisor violates any trading or administrative policy
described in this Agreement or the Limited Partnership Agreement or otherwise
provided in writing to the Trading Advisor by the General Partner, except with
the prior express written consent of the General Partner; (H) if the Trading
Advisor fails in a material manner to perform any of its obligations under this
Agreement; or (I) if the Trading Advisor merges, consolidates or sells a
substantial portion of its assets pursuant to Section 12 of this Agreement.
 
(c)           The Trading Advisor may terminate this Agreement at any time, upon
thirty days’ prior written notice to the Partnership and the General Partner, in
the event:  (i) that the General Partner imposes additional trading
limitation(s) in the form of one or more trading policies or administrative
policies that the Trading Advisor does not agree to follow in its management of
its allocated share of the Partnership’s Net Assets; (ii) the General Partner
objects to the Trading Advisor implementing a proposed material change in the
Trading Advisor’s Trading Program used by the Partnership and the Trading
Advisor certifies to the General Partner in writing that it believes such change
is in the best interests of the Partnership; (iii) the General Partner overrides
a trading instruction of the Trading Advisor for reasons unrelated to those set
forth in Section 2 hereof and a determination by the General Partner that the
Trading Advisor has violated the Partnership’s trading policies and the Trading
Advisor certifies to the General Partner in writing that as a result the Trading
Advisor believes the performance results of the Trading Advisor relating to the
Partnership will be materially adversely affected; (iv) the General Partner or
the Partnership materially breaches this Agreement and does not correct the
breach within ten days of receipt of a written notice of such breach from the
Trading Advisor; (v) the Partnership’s Net Assets allocated to the Trading
Advisor fall below $1,000,000 at any time; (vi) the Partnership becomes bankrupt
or insolvent; or (vii) the registration of the General Partner with the CFTC as
a commodity pool operator or its membership in the NFA is revoked, suspended,
terminated or not renewed, or limited or qualified in any respect.  If the
General Partner or Partnership merges, consolidates or sells a substantial
portion of its assets pursuant to Section 12 of this Agreement, the Trading
Advisor may terminate this Agreement upon prior written notice to the General
Partner and the Partnership.
 
(d)           Except as otherwise provided in this Agreement, any termination of
this Agreement in accordance with this Section 7 shall be without penalty or
liability to any party on account of such termination.
 
(e)           The indemnities set forth in Section 8 hereof shall survive any
termination of this Agreement.
 
 
8.
Standard of Liability; Indemnifications.

 
(a)           Limitation of Trading Advisor Liability.  In respect of the
Trading Advisor’s role in the futures interests trading of its allocated portion
of the Partnership’s Net Assets, the Trading Advisor shall not be liable to the
Partnership or the General Partner or their partners, directors, officers,
principals, managers, members, shareholders, employees, controlling persons or
successors and assigns except that the Trading Advisor shall be liable for acts
or omissions that constitute a material breach of this Agreement or a
representation, warranty or covenant herein, willful misconduct or negligence,
or are the result of the Trading Advisor not having acted in good faith and in
the reasonable belief that such actions or omissions were in, or not opposed to,
the best interests of the Partnership.
 
(b)           Trading Advisor Indemnity.  The Trading Advisor shall indemnify,
defend and hold harmless the Partnership and the General Partner, their
controlling persons, their affiliates and their respective directors, officers,
principals, managers, members, shareholders, employees, and controlling persons
from and against any and all losses, claims, damages, liabilities (joint and
several), costs, and expenses (including any reasonable investigatory, legal,
accounting and other expenses incurred in connection with, and any amounts paid
in, any litigation or other proceeding or any settlement due to the Trading
Advisor’s material breach of this Agreement or a representation, warranty or
covenant herein, willful misconduct or negligence; provided that, solely in the
case of a settlement, the Trading Advisor shall have approved such settlement)
resulting from a demand, claim, lawsuit, action or proceeding (other than those
incurred as a result of claims brought by or in the right of an indemnified
party) relating to this Agreement (except as covered by paragraph (d) below);
provided that a court of competent jurisdiction upon entry of a final judgment
finds (or, if no final judgment is entered, by an opinion rendered by counsel
who is approved by the Partnership and the Trading Advisor, such approval not to
be unreasonably withheld) to the effect that the action or inaction of such
indemnified party that was the subject of the demand, claim, lawsuit, action, or
proceeding did not constitute negligence, willful misconduct, or a material
breach of this Agreement or a representation, warranty or covenant of the
Partnership or the General Partner, their controlling persons, their affiliates
and their respective directors, officers, shareholders, employees, and
controlling persons and was done in good faith.
 
(c)           Partnership Indemnity.  The Partnership shall indemnify, defend
and hold harmless the Trading Advisor, its controlling persons, their affiliates
and their respective directors, officers, principals, managers, members,
shareholders, employees and controlling persons, from and against any and all
losses, claims, damages, liabilities (joint and several), costs and expenses
(including any reasonable investigatory, legal, accounting and other expenses
incurred in connection with, and any amounts paid in, any litigation or other
proceeding or any settlement; provided that, solely in the case of a settlement,
the Partnership shall have approved such settlement) resulting from a demand,
claim, lawsuit, action or proceeding (other than those incurred as a result of
claims brought by or in the right of an indemnified party) relating to this
Agreement (except as covered by paragraph (e) below); provided that a court of
competent jurisdiction upon entry of a final judgment finds (or, if no final
judgment is entered, by an opinion rendered by counsel who is approved by the
Partnership and the Trading Advisor, such approval not to be unreasonably
withheld) to the effect that the action or inaction of such indemnified party
that was the subject of the demand, claim, lawsuit, action or proceeding did not
constitute negligence, willful misconduct, or a material breach of this
Agreement or a representation, warranty or covenant of the Trading Advisor, its
controlling persons, its affiliates and directors, officers, shareholders,
employees, and controlling persons and was done in good faith.
 
(d)           Partnership Indemnity in Respect of Sale of Units.  The
Partnership shall indemnify, defend and hold harmless the Trading Advisor, its
controlling persons, their affiliates and their respective directors, officers,
principals, managers, members, shareholders, employees and controlling persons
from and against any loss claim, damage, liability, cost, and expense, joint and
several, to which any indemnified person may become subject under the Securities
Act, the Exchange Act, the CEAct, the securities or Blue Sky law of any
jurisdiction, or otherwise (including any reasonable investigatory, legal,
accounting and other expenses incurred in connection with, and any amounts paid
in, any litigation or other proceeding or any settlement; provided that, solely
in the case of a settlement, the Partnership shall have approved such
settlement, and in connection with any administrative proceedings), in respect
of the offer or sale of Units, unless such loss, claim, damage, liability, cost,
or expense (or action in respect thereof) arises out of, or is based upon: (i) a
breach by the Trading Advisor of any applicable laws or regulations or any
representation, warranty or agreement in this Agreement; (ii) a breach of the
disclosure requirements under the CEAct or NFA Rules that relate to the Trading
Advisor and the Trading Advisor Principals (as defined below); or (iii) a
misleading or untrue statement or alleged misleading or untrue statement of a
material fact made in the Registration Statement, the Prospectus, or any related
selling material or an omission or alleged omission to state a material fact
therein which is required to be stated therein or necessary to make the
statements therein (in the case of the Prospectus and any selling material, in
light of the circumstances under which they were made) not misleading, and such
statement or omission relates specifically to the Trading Advisor, or its
Trading Advisor Principals (including the historical performance capsules, but
excluding the pro forma performance information except to the extent the pro
forma performance information was based on information furnished by the Trading
Advisor) or was made in reliance upon, and in conformity with, written
information or instructions furnished by the Trading Advisor (provided, however,
that with respect to any related selling material only such related selling
material as shall have been approved in writing by the Trading Advisor).
 
(e)           Subject to Section 7(a) hereof, the foregoing agreements of
indemnity shall be in addition to, and shall in no respect limit or restrict,
any other remedies which may be available to an indemnified person.
 
(f)           Promptly after receipt by an indemnified person of notice of the
commencement of any action, claim, or proceeding to which any of the indemnities
may apply, the indemnified person will notify the indemnifying party in writing
of the commencement thereof if a claim in respect thereof is to be made against
the indemnifying party hereunder; but the omission so to notify the indemnifying
party will not relieve the indemnifying party from any liability that the
indemnifying party may have to the indemnified person hereunder, except where
such omission has materially prejudiced the indemnifying party. In case any
action, claim, or proceeding is brought against an indemnified person and the
indemnified person notifies the indemnifying party of the commencement thereof
as provided above, the indemnifying party will be entitled to participate
therein and, to the extent that the indemnifying party desires, to assume the
defense thereof with counsel selected by the indemnifying party and not
unreasonably disapproved by the indemnified person. After notice from the
indemnifying party to the indemnified person of the indemnifying party’s
election so to assume the defense thereof as provided above, the indemnifying
party will not be liable to the indemnified person under the indemnity
provisions hereof for any legal and other expenses subsequently incurred by the
indemnified person in connection with the defense thereof, other than reasonable
costs of investigation.
 
Notwithstanding the preceding paragraph, if in any action, claim, or proceeding
as to which indemnification is or may be available hereunder, an indemnified
person reasonably determines that its interests are or may be adverse, in whole
or in part, to the indemnifying party’s interests or that there may be legal
defenses available to the indemnified person that are different from, in
addition to, or inconsistent with the defenses available to the indemnifying
party, the indemnified person may retain its own counsel in connection with such
action, claim, or proceeding and will be indemnified (provided the indemnified
person is so entitled) by the indemnifying party for any legal and other
expenses reasonably incurred in connection with investigating or defending such
action, claim, or proceeding.
 
In no event will the indemnifying party be liable for the fees and expenses of
more than one counsel for all indemnified persons in connection with any one
action; claim, or proceeding or in connection with separate but similar or
related actions, claims, or proceedings in the same jurisdiction arising out of
the same general allegations. The indemnifying party will not be liable for any
settlement of any action, claim, or proceeding effected without the indemnifying
party’s express written consent, but if any action, claim, or proceeding, is
settled with the indemnifying party’s express written consent, the indemnifying
party will indemnify, defend, and hold harmless an indemnified person as
provided in this Section 8.
 
 
9.
Right to Advise Others and Uniformity of Acts and Practices.

 
(a)           The Trading Advisor is engaged in the business of advising clients
as to the purchase and sale of futures interests.  During the term of this
Agreement, the Trading Advisor, its principals and affiliates, will be advising
other clients (including affiliates and stockholders, officers, directors, and
employees of the Trading Advisor and its affiliates and their families) and
trading for their own accounts.  The Trading Advisor will use its reasonable
best efforts, consistent with industry practice, to implement a fair and
consistent allocation policy that seeks to ensure that all clients are treated
equitably and positions allocated as nearly as possible in proportion to the
assets available for trading of the accounts managed or controlled by the
Trading Advisor.  Upon written request, the General Partner may request a copy
of the Trading Advisor’s procedures regarding the equitable treatment of trades
across accounts.  Such procedures shall be provided to the General Partner
within 30 days of such request by the General Partner.  Except as otherwise set
forth herein, the Trading Advisor and its principals and affiliates agree to
treat the Partnership in a fiduciary capacity to the extent recognized by
applicable law, but subject to that standard.  Under no circumstances shall the
Trading Advisor or any of its principals or affiliates by any act or omission
knowingly or intentionally favor any account advised or managed by the Trading
Advisor or any of its principals or affiliates over the account of the
Partnership in any way or manner.  Nothing contained in this Section 9(a) shall
preclude the Trading Advisor from charging different management and/or incentive
fees to its clients.  Subject to the Trading Advisor’s obligations under
applicable law, the Trading Advisor or any of its principals or affiliates shall
be free to advise and manage accounts for other clients and shall be free to
trade on the basis of the same Trading Program, trading systems, methods, or
strategies employed by the Trading Advisor for the account of the Partnership,
or trading systems, methods, or strategies that are entirely independent of, or
materially different from, those employed for the account of the Partnership,
and shall be free to compete for the same futures interests as the Partnership
or to take positions opposite to the Partnership, where such actions do not
knowingly or intentionally prefer any of such accounts over the account of the
Partnership on an overall basis.
 
(b)           The Trading Advisor shall not be restricted as to the number or
nature of its clients, except that:  (i) so long as the Trading Advisor acts as
a trading advisor for the Partnership, neither the Trading Advisor nor any of
its principals or affiliates shall knowingly hold any position or control any
other account that would cause the Partnership, the Trading Advisor, or the
principals or affiliates of the Trading Advisor to be in violation of the CEAct
or any regulations promulgated thereunder, any other applicable law, or any
applicable rule or regulation of the CFTC or any other regulatory or
self-regulatory body, exchange, or board; and (ii) neither the Trading Advisor
nor any of its principals or affiliates shall render futures interests trading
advice to any other individual or entity or otherwise engage in activity that
shall knowingly cause positions in futures interests to be attributed to the
Trading Advisor under the rules or regulations of the CFTC or any other
regulatory or self-regulatory body, exchange, or board so as to require the
significant modification of positions taken or intended for the account of the
Partnership; provided that the Trading Advisor may modify its Trading Program,
trading systems, methods or strategies to accommodate the trading of additional
funds or accounts.  If applicable speculative position limits are exceeded by
the Trading Advisor in the opinion of (i) independent counsel (who shall be
other than counsel to the Partnership), (ii) the CFTC, or (iii) any other
regulatory or self-regulatory body, exchange, or board, the Trading Advisor and
its principals and affiliates shall promptly liquidate positions in all of their
accounts, including the Partnership’s account, as to which positions are
attributed to the Trading Advisor as nearly as possible in proportion to the
accounts’ respective amounts available for trading (taking into account
different degrees of leverage and “notional” equity) to the extent necessary to
comply with the applicable position limits.
 
 
10.
Representations, Warranties, and Covenants of the Trading Advisor.

 
(a)           Representations, Warranties, and Agreements of the Trading
Advisor.  The Trading Advisor with respect to itself and each of its principals
represents and warrants to and agrees with the General Partner and the
Partnership as follows:
 
(i)           It will exercise good faith and due care in implementing the
Trading Program on behalf of the Partnership or any other trading programs
agreed to by the General Partner and the Trading Advisor.
 
(ii)           The Trading Advisor shall follow and comply with, at all times,
the trading policies of the Partnership (as described in Limited Partnership
Agreement and as set forth in Exhibit A hereto) and as amended in writing and
furnished to the Trading Advisor from time to time.
 
(iii)           The Trading Advisor shall trade:  (A) its allocated portion of
the Partnership’s Net Assets pursuant to the Trading Program; (B) such futures
interests as are set forth on Exhibit B hereto; and (C) only in futures and
options contracts traded on U.S. contract markets, foreign currency forward
contracts traded with MS&Co. (which may include forward contracts initially
executed with financial institutions other than MS&Co) and such other futures
interests that are approved in writing by the General Partner and have been
approved by the CFTC for U.S. persons.  With respect to this Section 10(a)(iii),
the parties agree that the Trading Advisor is not obligated to trade all of the
futures interests listed on Exhibit B hereto or otherwise subsequently approved
in writing by the General Partner.
 
(iv)           The Trading Advisor is duly organized, validly existing and in
good standing under the laws of the state of its organization and is qualified
to do business as a foreign corporation and is in good standing in each other
jurisdiction in which the nature or conduct of its business requires such
qualification and the failure to so qualify would materially adversely affect
the Trading Advisor’s ability to perform its duties under this Agreement.  The
Trading Advisor has full power and authority to perform its obligations under
this Agreement.  The only principals (as defined in Rule 4.10(e) under the
CEAct) of the Trading Advisor are those set forth in the Disclosure Document
(the “Trading Advisor Principals”).
 
(v)           All information furnished in writing to the General Partner by the
Trading Advisor relating to the Trading Advisor and each Trading Advisor
Principal, including the Trading Advisor’s and the Trading Advisor Principals’
trading programs, approaches, systems, and performance information, and Trading
Advisor performance, including the Disclosure Document, is or will be materially
accurate and complete in all material respects and does not and will not contain
any misleading or untrue statement of a material fact or omit to state a
material fact which is required to be stated therein or necessary to make the
statements therein not misleading.
 
(vi)           This Agreement has been duly and validly authorized, executed and
delivered on behalf of the Trading Advisor and is a valid and binding agreement
of the Trading Advisor enforceable in accordance with its terms.
 
(vii)           Each of the Trading Advisor and the Trading Advisor Principals
has all federal, state and foreign governmental, regulatory and exchange
licenses, and approvals and has effected all filings and registrations with
federal, state and foreign governmental and regulatory agencies required to
conduct its business and to act as required to perform its or his obligations
under this Agreement.  The Trading Advisor is registered as a commodity trading
advisor under the CEAct and is a member of the NFA in such capacity.
 
(viii)           The execution and delivery of this Agreement, the incurrence of
the obligations set forth herein, the consummation of the transactions
contemplated herein and in the Limited Partnership Agreement and the payment of
the fees hereunder will not violate, or constitute a breach of, or default
under, the certificate of incorporation or bylaws (or any other organizational
documents) of the Trading Advisor or any other agreement or instrument by which
it is bound or of any order, rule, law or regulation binding on it of any court
or any federal, state, municipal or other governmental body or administrative
agency or panel or self-regulatory organization having jurisdiction over it.
 
(ix)           Since the date of the Disclosure Document, there has not been any
material adverse change in the condition, financial or otherwise, business or
prospects of the Trading Advisor or any Trading Advisor Principal.
 
(x)           Except as set forth in writing to the General Partner, there has
not been and there is not pending, or to the best of the Trading Advisor’s
knowledge after due inquiry, threatened, any action, suit or proceeding at law
or equity before or by any court or by any federal, state, municipal or other
governmental body or any administrative, self-regulatory or commodity exchange
organization to which the Trading Advisor or any Trading Advisor Principal is or
was a party, or to which any of the assets of the Trading Advisor or any Trading
Advisor Principal is or was subject and which resulted in or might reasonably be
expected to result in any material adverse change in the condition, financial or
otherwise, business or prospects of the Trading Advisor.  None of the Trading
Advisor or any Trading Advisor Principal has received any notice of an
investigation by the NFA, CFTC or other administrative agency or self-regulatory
body (whether United States or foreign) regarding noncompliance by the Trading
Advisor or any of the Trading Advisor Principals with the CEAct or any other
applicable law.
 
(xi)           Neither the Trading Advisor nor any Trading Advisor Principal has
received, or is entitled to receive, directly or indirectly, any commission,
finder’s fee, similar fee, or rebate from any person in connection with the
operation of the Partnership.
 
(xii)           All of the information regarding the actual performance of the
accounts of the Trading Advisor and the Trading Advisor Principals as provided
in writing to the General Partner is complete and accurate in all material
respects and is in accordance with and in compliance with the disclosure
requirements under the CEAct and the Securities Act (as applicable), including
the Division of Trading and Markets “notional equity” advisories and
interpretations and the rules and regulations of the NFA.
 
(xiii)           The foregoing representations and warranties shall be
continuing during the term of this Agreement and if at any time any event shall
occur which could make any of the foregoing representations or warranties
inaccurate, the Trading Advisor shall promptly notify the General Partner and
the Partnership of the nature of such event.
 
(b)           Covenants of the Trading Advisor.  The Trading Advisor covenants
and agrees that:
 
(i)           The Trading Advisor shall maintain all registrations and
memberships necessary for the Trading Advisor and the Trading Advisor Principals
to continue to act as described herein and to at all times comply in all
respects with all applicable laws, rules, and regulations, to the extent that
the failure to so comply would have a materially adverse effect on the Trading
Advisor’s ability to act as described herein.
 
(ii)           The Trading Advisor shall inform the General Partner promptly if
the Trading Advisor or any Trading Advisor Principal becomes the subject of any
investigation, claim or proceeding of any regulatory authority having
jurisdiction over such person or becomes a named party to any litigation
materially affecting (or which may, with the passage of time, materially affect)
the business of the Trading Advisor.  The Trading Advisor shall also inform the
General Partner immediately if the Trading Advisor or any of its officers
becomes aware of any breach of this Agreement by the Trading Advisor.
 
 
11.
Representations, Warranties, and Covenants of the Partnership and the General
Partner.

 
(a)           Representations of the General Partner and the Partnership.  The
Partnership and the General Partner represent and warrant to the Trading
Advisor, as follows:
 
(i)           The Partnership has provided to the Trading Advisor a copy of the
Prospectus.
 
(ii)           The Partnership is a limited partnership duly organized pursuant
to the Certificate of Limited Partnership, the Limited Partnership Agreement and
the Delaware Revised Uniform Limited Partnership Act (“DRULPA”) and is validly
existing under the laws of the State of Delaware with full power and authority
to engage in the trading of futures interests and to engage in its other
contemplated activities as described herein and in the Limited Partnership
Agreement; the Partnership has received a certificate of authority to do
business in the State of New York as provided by Article 8-A of the New York
Revised Limited Partnership Act and is qualified to do business in each
jurisdiction in which the nature or conduct of its business requires such
qualification and where failure to be so qualified could materially adversely
affect the Partnership’s ability to perform its obligations hereunder.
 
(iii)           The General Partner is duly organized and validly existing and
in good standing as a corporation under the laws of the State of Delaware and in
good standing and qualified to do business as a foreign corporation under the
laws of the State of New York and is qualified to do business and is in good
standing as a foreign corporation in each jurisdiction in which the nature or
conduct of its business requires such qualification and where the failure to be
so qualified could materially adversely affect the General Partner’s ability to
perform its obligations hereunder.
 
(iv)           The Partnership and the General Partner have full partnership or
corporate power and authority under applicable law to conduct their business and
to perform their respective obligations under this Agreement.
 
(v)           This Agreement has been duly and validly authorized, executed and
delivered by the General Partner for itself and on behalf of the Partnership and
constitutes a valid, binding and enforceable agreement of the Partnership and
the General Partner in accordance with its terms.
 
(vi)           The execution and delivery of this Agreement, the incurrence of
the obligations set forth herein and the consummation of the transactions
contemplated herein and in the Limited Partnership Agreement will not violate,
or constitute a breach of, or default under, the General Partner’s certificate
of incorporation or bylaws, the Certificate of Limited Partnership, the Limited
Partnership Agreement, or any agreement or instrument by which either the
General Partner or the Partnership, as the case may be, is bound or any order,
rule, law or regulation applicable to the General Partner or the Partnership of
any court or any governmental body or administrative agency or panel or
self-regulatory organization having jurisdiction over the General Partner or the
Partnership.
 
(vii)           The General Partner and each principal of the General Partner,
as defined in Rule 3.1 under the CEAct, (each, a “General Partner Principal”)
have all federal and state governmental, regulatory and exchange approvals and
licenses, and have effected all filings and registrations with federal and state
governmental agencies and regulatory agencies required to conduct their business
and to act required to perform their obligations under this Agreement
(including, without limitation, registration as a commodity pool operator under
the CEAct and membership in the NFA as a commodity pool operator) and will
maintain all such required approvals, licenses, filings and registrations for
the term of this Agreement.
 
(viii)           The Partnership is and will remain a “qualified eligible
person” within the meaning of Regulation 4.7 under the CEAct and acknowledges
that, in reliance upon such regulation, the Trading Advisor has not delivered to
the Partnership a Disclosure Document.  The Partnership and the General Partner
consent to the account being treated by the Trading Advisor as an exempt account
under Regulation 4.7 under the CEAct.
 
(ix)           The Partnership acknowledges that (A) the Trading Advisor will
employ speculative trading strategies and inherent leverage, which, among other
investment techniques, can make its investment performance volatile, (B) there
is a risk that the Partnership's investment may be lost in whole or in part, (C)
the Trading Advisor's past performance is not necessarily indicative of future
results, (D) it has made an independent decision to invest and that in making
this decision, has relied solely upon this Agreement and its independent
investigations, and (E) there has been no reliance on the Trading Advisor, or
any other person or entity with respect to the legal and tax considerations
involved in this investment other than the Partnership’s and the General
Partner’s own advisers.
 
(x)           The Partnership hereby represents that it is not a benefit plan
investor as defined under the U.S. Department of Labor Regulations.
 
(xi)           Each of the Partnership and the General Partner hereby represents
that it, or its agents, as applicable, has appropriate anti-money laundering
policies, procedures and controls, and is in compliance with all applicable
anti-money laundering rules and regulations.
 
(xii)           The foregoing representations and warranties shall be continuing
during the term of this Agreement and if at any time any event shall occur which
could make any of the foregoing representations or warranties inaccurate, the
General Partner shall promptly notify the Trading Advisor of the nature of such
event.
 
(b)           Covenants of the General Partner.  The General Partner covenants
and agrees that:
 
(i)           The General Partner shall use its best efforts to maintain all
registrations and memberships necessary for the General Partner to continue to
act as described herein and to all times comply in all material respects with
all applicable laws, rules, and regulations, to the extent that the failure to
so comply would have a materially adverse effect on the General Partner’s
ability to act as described herein.
 
(ii)           The General Partner shall inform the Trading Advisor immediately
as soon as the General Partner or any of its principals becomes the subject of
any lawsuit, investigation, claim, or proceeding of any regulatory authority
having jurisdiction over such person or becomes a named party to any litigation
materially affecting the business or prospects of the General Partner.  The
General Partner shall also inform the Trading Advisor immediately if the General
Partner or any of its officers become aware of any material breach of this
Agreement by the General Partner.
 
 
12.
Merger or Transfer of Assets of General Partner, Partnership or Trading Advisor.

 
The General Partner, the Partnership, or the Trading Advisor may merge or
consolidate with, or sell or otherwise transfer its business, or all or a
substantial portion of its assets, to any entity upon written notice to the
other parties.
 
 
13.
Complete Agreement.

 
This Agreement constitutes the entire agreement between the parties with respect
to the matters referred to herein, and no other agreement, verbal or otherwise,
shall be binding as between the parties unless in writing and signed by the
party against whom enforcement is sought.
 
 
14.
Assignment.

 
Subject to Section 12 hereof, this Agreement may not be assigned, transferred by
operation of law, change in control or otherwise, by any party hereto without
the express written consent of the other parties hereto.
 
 
15.
Amendment.

 
This Agreement may not be amended except by the written consent of the parties
hereto.  No waiver of any provision of this Agreement shall be implied from any
course of dealings between the parties, from any failure by any party to assert
its rights hereunder or any occasion or series of occasions.
 
 
16.
Severability.

 
The invalidity or unenforceability of any provision of this Agreement or any
covenant herein contained shall not affect the validity or enforceability of any
other provision or covenant hereof or herein contained and any such invalid
provision or covenant shall be deemed to be severable.
 
 
17.
[Reserved]

 
 
18.
[Reserved]

 
 
19.
Disclosure Document.

 
During the term of this Agreement, the Trading Advisor shall furnish to the
General Partner promptly copies of all disclosure documents, information
documents, offering memoranda or similar documents used by the Trading
Advisor.  The General Partner hereby acknowledges on behalf of the Partnership
receipt of DKR Fusion Quantitative Strategies 2X Fund Ltd. Confidential
Memorandum dated February 2010.
 
 
20.
Notices.

 
All notices required to be delivered under this Agreement shall be in writing
and shall be effective when delivered personally on the day delivered, by
facsimile on receipt confirmation, by email followed by delivery of an original,
or when given by registered or certified mail, postage prepaid, return receipt
requested, on the second business day following the day on which it is so
mailed, addressed as follows (or to such other address as the party entitled to
notice shall hereafter designate in accordance with the terms hereof):

 

 
if to the Partnership:
 
Morgan Stanley Smith Barney Spectrum Strategic L.P.
 
 c/o Demeter Management LLC
522 Fifth Avenue, 13th Floor
New York, New York  10036
Attn:  Walter Davis, President

 

 
if to the General Partner:
 
Demeter Management LLC
 
522 Fifth Avenue, 13th Floor
New York, New York  10036
Attn:  Walter Davis, President

 

 
if to the Trading Advisor:
 
DKR Fusion Management L.P.
 
1281 East Main Street
Stamford, CT 06902
Attn:  Joseph Lanzillotti, Chief Financial Officer

 
 
21.
Survival.

 
All representations, warranties and covenants contained in this Agreement shall
be continuing during the term of this Agreement and the provisions of this
Agreement shall survive the termination of this Agreement with respect to any
matter arising while this Agreement was in effect.  Each party hereby agrees
that as of the date of this Agreement it is, and during its term shall be, in
compliance with its representations, warranties and covenants herein
contained.  In addition, if at any time any event occurs which would make any of
such representations, warranties or covenants not true, the affected party will
use its best efforts to promptly notify the other parties of such fact.
 
 
22.
GOVERNING LAW.

 
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.  IF ANY ACTION OR PROCEEDING SHALL BE BROUGHT BY A
PARTY TO THIS AGREEMENT OR TO ENFORCE ANY RIGHT OR REMEDY UNDER THIS AGREEMENT,
EACH PARTY HERETO HEREBY CONSENTS AND WILL SUBMIT TO THE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING IN THE COUNTY, CITY
AND STATE OF NEW YORK.  ANY ACTION OR PROCEEDING BROUGHT BY ANY PARTY TO THIS
AGREEMENT TO ENFORCE ANY RIGHT, ASSERT ANY CLAIM OR OBTAIN ANY RELIEF WHATSOEVER
IN CONNECTION WITH THIS AGREEMENT SHALL BE BROUGHT BY SUCH PARTY EXCLUSIVELY IN
THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING IN THE COUNTY,
CITY AND STATE OF NEW YORK.
 
 
23.
Remedies.

 
In any action or proceeding arising out of any of the provisions of this
Agreement, the Trading Advisor agrees not to seek any prejudgment equitable or
ancillary relief.  The Trading Advisor agrees that its sole remedy in any such
action or proceeding shall be to seek actual monetary damages for any breach of
this Agreement.
 
 
24.
Headings.

 
Headings to sections herein are for the convenience of the parties only and are
not intended to be part of or to affect the meaning or interpretation of this
Agreement.
 
 
25.
Successors.

 
This Agreement, including the representations, warranties and covenants
contained herein shall be binding upon and inure to the benefit of the parties
hereto, their successors and permitted assigns, and no other person shall have
any right or obligation under this Agreement.
 
 
26.
Counterparts.

 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.
 
 
27.
Waiver of Breach.

 
The waiver by any party of a breach of any provision of this Agreement shall not
operate or be construed as a waiver of any subsequent breach or of a breach by
any other party.  The failure of a party to insist upon strict adherence to any
provision of the Agreement shall not constitute a waiver or thereafter deprive
such party of the right to insist upon strict adherence.

 
PURSUANT TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION (THE
"CFTC") IN CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS ACCOUNT
DOCUMENT IS NOT REQUIRED TO BE, AND HAS NOT BEEN FILED WITH THE CFTC.  THE CFTC
DOES NOT PASS UPON THE MERITS OF PARTICIPATING IN A TRADING PROGRAM OR UPON THE
ADEQUACY OR ACCURACY OF COMMODITY TRADING ADVISOR DISCLOSURE.  CONSEQUENTLY, THE
CFTC HAS NOT REVIEWED OR APPROVED THE TRADING PROGRAM ADOPTED HEREUNDER OR ANY
BROCHURE OR ACCOUNT DOCUMENT.

 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.
 

 
MORGAN STANLEY SMITH BARNEY SPECTRUM STRATEGIC L.P.
 
 
 
by Demeter Management LLC,       General Partner                 By  /s/ Walter
Davis       Walter Davis    
President and Chairman
 

 

 
DEMETER MANAGEMENT LLC
                By  /s/ Walter Davis       Name: Walter Davis    
Title: President and Chairman
 

 

 
DKR FUSION MANAGEMENT L.P.
                By  /s/ Joseph Lanzillotti       Name: Joseph Lanzillotti    
Title: Chief Financial Officer
 

 
 
 

--------------------------------------------------------------------------------

 
 
APPENDIX A
 
Morgan Stanley Smith Barney Managed Futures
MSC Fund Operations Procedures
08/04/09


Following is a list of abbreviations used in this document:
 
·
“Fund(s)” refers to Morgan Stanley Smith Barney Managed Futures Funds that
utilize MS&Co/MSIP/MSCG as a clearing commodity broker.

·
“Futures” is used to identify exchange traded futures, or forward contracts, and
options on the same, that are cleared through a clearing house.

·
“FX” is used to identify non-exchange traded forward currency contracts, and
options on the same, which are settled directly between the principals of the
trades.

·
“General Partner” shall mean Demeter Management LLC.

·
“Trading Manager” shall mean Demeter Management LLC.

·
“MF” is Morgan Stanley Smith Barney Managed Futures.

·
“MSC” is MS&Co. and/or MSIP and/or MSCG (the Clearing Commodity Broker or FX
Counterparty, as appropriate).

·
“MS&Co” is Morgan Stanley & Co., Inc. a subsidiary of Morgan Stanley (the
Clearing Commodity Broker or FX (Non-Options) Counterparty as appropriate).

·
“MSIP” is Morgan Stanley & Co. International plc a subsidiary of Morgan Stanley
(a sub Clearing Commodity Broker).  MSIP clears LME transactions on behalf of
the Funds.

·
“MSCG” is Morgan Stanley Capital Group a subsidiary of Morgan Stanley (the FX
Options Counterparty).



CONTACT INFORMATION:


Following are the Morgan Stanley departments involved in servicing the Funds and
the corresponding contact information.


Abbreviation
Department
Primary Contact
Telephone
E-mail
Futures Desk
MSC Futures Trading Desk
Brian Jackman
James Stedman
+1 212 761-1782
+1 212 761-1093
Brian.Jackman@morganstanley.com
James.Stedman@morganstanley.com
Futures Ops
MSC Futures Operations
Steve Bucello
 
+1 212 276-0477
 
Steve.Bucello@morganstanley.com
 
FX Desk
MSC Foreign Exchange Trading Desk
Richard Condon
Julia Clancy Sands
John Silver
+1 212 761-2700
+1 212 761-2700
+1 212 761-2700
Richard.Condon@morganstanley.com
Julia.Sands@morganstanley.com
John.Silver@morganstanley.com
FX Ops
MSC Foreign Exchange Operations
John Fusco
+1 718 754-4868
John.Fusco@morganstanley.com
MF Accounting
MF Accounting
Joe Tromello
Kevin Scully
+1 212 276-5184
+1 212 276-5121
Joe.Tromello@morganstanley.com
Kevin.Scully@morganstanley.com
MF Ops
MF Trading Operations
Laura Finne
 
+1 212 296-6813
Laura.Finne@morganstaley.com
MF IM
MF Investment Management
Patrick Egan
Alper Daglioglu
+1 212 296-6808
+1 212 296-6807
Patrick.Egan@morganstanley.com
Alper.Daglioglu@morganstanley.com
MF Strat Plan
MF Strategic Planning
Chris Barry
+1 212 296-6812
Chris.Barry@morganstanley.com

 
FUND ACCOUNTS:
Account Configuration
·
Futures and Futures Options Trading - For each CTA trading program three Fund
trading accounts will be assigned.  A MS&Co segregated account, prefix 052.  A
MS&Co secured account, prefix 05A.   A MSIP non-regulated (by the CFTC) account,
prefix 045.

·
FX (Non-Options) Trading - One Fund account for each CTA trading program will be
assigned at MS&Co, prefix 058.

·
FX Options Trading – One Fund account for each CTA trading program will be
assigned at MSCG (if needed), prefix 057.

·
Excess and FX Custody Accounts – For each CTA trading program two Fund accounts
will be set up at MS&Co.  One account will be designated as a custody account
for MS&Co FX.  MF Ops will maintain equity in the custody account sufficient to
cover margin requirements of the FX trading account.  The second account will
contain the balance of excess equity that is not required in the custody and
futures trading accounts.

Statements
·
Futures – The CTA should contact Futures Ops regarding access to Fund futures
account statements.

·
FX – The CTA should contact FX Ops regarding access to Fund FX account
statements.

·
Excess and Custody – The CTA should contact MF Ops regarding access to the Fund
account statements at MS&Co.



FX TRADING:
FX Order Execution
·
FX trading of the Funds must be executed through the MSC FX Desk, unless the
General Partner and/or Trading Manager otherwise agrees in a form acceptable to
the General Partner and/or Trading Manager.  The CTA should contact the MSC FX
Desk for information on trade execution procedures.

·
When trading FX Options, all premiums (on outright trades and cross currency
trades) must be booked at the clearing broker so that the premium is stated in
USD.

EFP Order Execution
·
The CTA may utilize the FX Desk to execute EFP transactions. The futures leg of
an EFP will be subject to the futures brokerage fee.  The CTA should contact the
FX Desk for information on EFP trade execution procedures.

Foreign Currency Conversions
·
The CTA is responsible for conversion into US dollars of Fund foreign currency
balances created as a result of futures and/or FX trading.  The CTA, at its own
discretion, should place conversion orders directly to the FX desk.



FUTURES TRADING:
Order Execution Service
·
The MSC Futures Desk can provide the CTA with order execution facilities.  The
CTA should contact the Futures Desk for information on trade execution
procedures.

“Give Up” Order Execution
·
The CTA shall ensure that a “give-up” execution agreement is in place prior to
the execution of any trade outside of MSC’s execution facilities in accordance
with this Agreement or as otherwise provided in writing to the CTA by the
General Partner and/or Trading Manager.

·
On exchanges allowing “give up” execution, the CTA may have orders executed away
from MSC and give up trades to MSC for clearing.  The CTA should contact Futures
Ops for information on trade “give up” procedures.  The CTA should ensure that
executing brokers give trades up on a timely basis.  The CTA should ensure that
executing brokers make timely payment on price adjustments, when
applicable.   For futures trades at exchanges where give up execution is not
allowed, the CTA must use the execution facilities provided by the Clearing
Commodity Broker.

 “Give Up” Agreements
·
The four party FIA/FOA uniform “give up” agreement is the acceptable form for
futures “give ups”.  The trader version FIA/FOA EFP agreement is the acceptable
form for EFP “give ups”.  The CTA should send agreements that have been signed
by both the CTA and executing broker to MF Ops, attention Laura Finne , Morgan
Stanley Smith Barney, Managed Futures, 522 Fifth Avenue, 13th Floor, New York,
NY 10036 or through EGUS (FIA Electronic Give Up System).

“Give Up” Execution Payment
·
For Chicago Markets (CBT, CME and affiliated exchange divisions), payment for
floor brokerage will be handled via the ATOM system or current exchange/clearing
payment method at its standard rate to the party from whom it directly receives
the trade.  Payment of an execution service fee (“Give Up Fee”) will be handled
exclusively through the GAINS system or current exchange/clearing payment method
at a rate not to exceed the amount permitted by the General Partner and/or
Trading Manager from time to time (the “Execution Allowance”).  The “Execution
Allowance” shall be based on the General Partner’s and/or Trading Manager’s
assessment for prevailing competitive rates for “Give Up Fees”.

·
For New York Markets (NYBOT, NYMEX, NYFE and affiliated exchange divisions),
payment of “Give Up Fees” will be handled exclusively through the ATOM system or
current exchange/ clearing payment method at a rate not to exceed the “Execution
Allowance” to the party from whom it directly receives the trade.

·
For all other markets, MSC or its carrying broker, when utilized by MSC, will
handle payment of “Give Up Fees” to the party from whom it directly receives the
trade at a rate not to exceed the “Execution Allowance”.  Bills for “Give Up
Fees” should be sent directly to MSC or its applicable carrying broker.

·
Futures Ops will handle payment of “Give Up Fees”.

ACCOUNT MAINTENANCE:
Trade Allocations
·
The CTA is responsible for determining the trade allocation procedure for Fund
trading accounts.  The CTA should ensure that the procedure was followed
correctly, and that trades are booked accordingly in Fund accounts.

Trade Reporting; (Futures)
·
The CTA is responsible for reporting all trades to Futures Ops on a timely basis
to facilitate clearing and reduce operational risk.  The CTA should contact
Futures Ops for additional information.

Daily Trade Checkout
·
The CTA is responsible for daily, end of trading day, checkout of all trades
(including currency conversion trades) with Futures and FX Ops.  The CTA should
contact Futures and FX Ops to determine specific checkout procedures.

Daily Statement Reconciliation
·
The CTA is responsible for daily statement trade activity and position balancing
with FX and Futures Operations.  The CTA should contact FX and Futures Ops to
determine specific balancing procedures.

·
The CTA should provide a daily, trade reconciliation for each Fund account to MF
Ops, by 10:00 a.m. EST/EDT.  Reconciliation reports can be emailed to
mf.ops@morganstanley.com and should specify trades to be added or canceled in
each account, with a valuation versus the current settlement price of the
product, and any pending cash adjustments due from executing brokers or for
bookkeeping corrections.  (MF Ops provides MF Accounting/the Administrator with
adjusting information for the calculation of NAV.)  Please contact MF Ops if you
have any questions regarding this procedure.

·
The CTA should notify MF Ops of any incorrect settlement prices it becomes aware
of with regard to the MSC account statements of a Fund.

Monitoring of Delivery Periods and Option Expirations
·
The CTA is responsible for monitoring delivery periods (first notice dates and
last trade dates), option expirations (option expiration and last trade dates),
and forward settlement and/or maturity dates.

·
The CTA should take appropriate actions to ensure that futures contracts do not
result in delivery.

·
The CTA should ensure that their intentions regarding any open option positions,
at the time of expiration, have been communicated appropriately to the Futures
or FX Ops areas.  Contact Futures and FX Ops for specific communication
procedures.

Margin Maintenance and Cash Transaction (Journal) Reconciliation
·
MF Ops is responsible for balancing of all journal entries in all Fund accounts
and for ensuring the requisite corrective action is taken for each reconciling
item.  Please note, the CTA is responsible for reconciling all cash entries
resulting from trading activity, such as APS residuals and FX settlements.

·
MF Ops is responsible for the authorization of Fund margin transfers between MSC
and MS&Co accounts for maintaining equity (and/or collateral) in amounts
sufficient to meet Fund margin requirements in the MSC Futures accounts and the
FX custody accounts.



TRADING LEVEL NOTIFICATION:
·
For new trading allocations, MF IM will provide notification to the CTA of
trading authorization and the trading commencement date, along with notification
of the initial trading level.

·
Thereafter, notification of estimated monthly net additions/withdrawals will be
distributed by MF Strat Plan.  On the third to last business day of each month a
preliminary estimate will be provided.  On the first business day of each month
a final estimate will be given.  Any material adjustment (1% of account equity)
from the final estimate to the actual will be provided.  Notification will be
made via fax or email and the CTA will be asked to acknowledge receipt via fax
or email.  Questions regarding this procedure can be directed to MF Strat Plan.

·
Subsequent to a Fund’s monthly closing, actual additions and withdrawals will be
processed by MF Accounting/the Administrator via journal entry in the Fund
“excess” account at MS&Co.

·
Any other trading level/asset allocation changes will be communicated in writing
from MF IM or MF Strat Plan.

 
FUND ACCOUNTING:
Net Asset Value Calculation
·
MF Accounting/the Administrator is responsible for determination of daily NAV
estimates for the Funds.

·
MF Accounting/the Administrator will determine the actual month end NAV of a
Fund during the monthly closing process.

Brokerage Commission and Transaction Fees
·
Brokerage commissions for each Fund will be charged in a manner consistent with
the prospectus or offering memorandum.  The CTA should contact MF Accounting/the
Administrator for additional information.

Fund Fee Processing
·
Fund interest and all Fund fees, exclusive of brokerage commissions and
transaction fees, will be processed in a Funds “excess” account at MS&Co.

·
MF Accounting/the Administrator will determine fees due to the CTA during the
monthly closing process and notify the CTA of the fees via the monthly
performance tables.  The CTA should provide contact information regarding fees
to MF Accounting/the Administrator.

·
MF Accounting/the Administrator will make payment of fees to the CTA via wire
transfer.  The CTA should provide wire instructions to MF Accounting/the
Administrator.



ERROR POLICY:
·
The provisions of Section 2(d) of this Agreement shall be interpreted to mean
that the benefit of profitable trading errors made by the CTA when trading on
behalf of the Funds shall be awarded to the Funds, whereas the detriment of
unprofitable trading errors made by the CTA when trading on behalf of the Funds
must be borne by the CTA.



BORROWING:
·
The CTA shall not use borrowed money to leverage any trades, unless otherwise
approved by the General Partner and/or Trading Manager.

 
 
 

--------------------------------------------------------------------------------

 


 
EXHIBIT B
 
DKR FUSION NON-CORRELATED PROGRAM


MARKETS TRADED – JANUARY 2010


 

Energy Futures
Light Crude Oil
London Gas Oil
Heating Oil
Natural Gas
RBOB Gasoline
Brent Crude


Equity Index Futures
Russell 2000
DJ STOXX 50
Dow Jones
FTSE 100
NASDAQ
NIKKEI 225
DAX Index
CAC 40
S&P 500


Interest Rate Futures
US Treasury Bond
US 10 YR Note
US 5 YR Note
Aussie Bank Bills
Aussie 3 YR Bond
Aussie 10 YR Bond
EURIBOR
EURO Schatz
EURO BOBL
Euro Bund
Euroswiss
Eurodollar
Euroyen
Long Gilt
Japanese 10 YR Bond
Short Sterling
Grain Futures
Soybeans
Soybean Meal
Soybean Oil
Corn
CBT Wheat
KCBT Wheat
MGE Spring Wheat




Soft Futures
Coffee
Sugar
Cocoa
Orange Juice
Cotton
Lumber
Robusta Coffee


Metal Futures
COMEX Copper
COMEX Gold
COMEX Silver
London Nickel
London Zinc
London Aluminum
London Copper


Livestock Futures
Live Cattle
Lean Hogs
Foreign Exchange
(Futures, Interbank & Crosses)
US Dollar Index
Mexican Peso
Swiss Franc
Canadian Dollar
British Pound
Japanese Yen
Euro
Australian Dollar
Swedish Krona
New Zealand Dollar
Singapore Dollar
Norwegian Krone



 
 
 

--------------------------------------------------------------------------------

 


 
EXHIBIT C
 
TRADING AUTHORIZATION
 
DKR Fusion Management L.P.
1281 East Main Street
Stamford, CT 06902
Attn:  Barbara Burger, President & General Counsel
 
Dear Madam:
 
MORGAN STANLEY SMITH BARNEY SPECTRUM STRATEGIC L.P., a Delaware limited
partnership (the “Partnership”), does hereby make, constitute, and appoint DKR
FUSION MANAGEMENT L.P. (the “Trading Advisor”) as the Partnership’s agent and
attorney-in-fact to purchase and sell commodity interests through Morgan Stanley
& Co. Incorporated, Morgan Stanley & Co. International plc, and Morgan Stanley
Capital Group Inc., as commodity brokers, as described in and in accordance with
the terms of the Management Agreement dated as of March 1, 2010 among the
Partnership, Demeter Management LLC and the Trading Advisor, until further
notice to the Trading Advisor.
 
This authorization shall terminate and be null, void, and of no further effect
simultaneously with the termination of the said Management Agreement.
 

 

 
Very truly yours,
 
MORGAN STANLEY SMITH BARNEY SPECTRUM STRATEGIC L.P.
  by
Demeter Management LLC,
General Partner
 
 
 
By:
   

 
Dated:  [●], 2010
